Citation Nr: 1431770	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-44 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for Crohn's disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that in pertinent part, denied service connection for Crohn's disease.  The Veteran moved and the appeal was transferred to the RO in Chicago, Illinois.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 videoconference hearing, and a transcript of this hearing is of record.

In September 2013, the Board remanded the issue on appeal for additional development.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As stated above, the appeal was previously remanded in September 2013 to obtain a VA opinion on the etiology of the Veteran's current Crohn's disease.  In the September 2013 examination report, the VA examiner referred to VA treatment records dated prior to April 2009 that are not part of the electronic record in VBMS.  Specifically, the examination report cited to VA treatment records in 2007, including mental health treatment records, which noted that the Veteran had gastrointestinal symptoms.  The examination report also referred to the Veteran's VA treatment for unrelated problems in February 2009 where no report of gastrointestinal problems was noted.  As the record reflects that pertinent VA records are outstanding, on remand, these records must be associated with the electronic claims file before further appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records that are not currently of record, including those VA treatment records dated prior to April 2009 and from September 2013 onward.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.  

2.  After the above development has been completed, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

